Citation Nr: 1733594	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for an upper respiratory disability (claimed as breathing problems), to include as secondary to service-connected nasal bone fracture residuals.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for breathing problems and a sinus condition, both associated with closed fracture of nasal bones.  As the Veteran has consistently been claiming a general upper respiratory condition stemming from the same event in service, and alternatively, as secondary to his service-connected nasal bone fracture, the Board is combining these two issues for adjudication herein.  

The Veteran testified before the undersigned at a Board hearing in December 2016.  


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, tinnitus is shown to have been incurred in service.

2. An upper respiratory disability was not incurred in service nor was it caused or aggravated by service-connected nasal bone fracture residuals.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria to establish service connection for an upper respiratory disability, to include as secondary to service-connected nasal bone fracture residuals, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

II. Discussion

A. Tinnitus

The Veteran claims that he has had ringing of his ears, or tinnitus, since being exposed to loud noises in service.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258, 271 (2015), the United States Court of Appeals for Veterans Claims determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the reasons noted below, the Board finds that, in resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted.

First, the evidence, including a December 2011 VA examination, establishes a current diagnosis of tinnitus. While an overt medical opinion was not provided, the examiner noted that the Veteran " . . . served in the Army and had noise exposure consisting of gunfire and explosions."  The examiner also noted the following "-Pertinent positives: military noise exposure . . ." 

Next, the evidence makes it likely that the Veteran was exposed to noise serving as a supply technician in service for the 1/35th Field Artillery Platoon.  Furthermore, the Veteran competently asserts that tinnitus started during service.  He testified that he was in "service battery" and he would have to be sent out on a detail and issue ammunition, being exposed to howitzers going off loudly.  The Veteran has consistently reported onset of tinnitus since service, thus the Board will resolve reasonable doubt in his favor and find that his statements are credible evidence establishing onset in-service and continuity since service. 

Because tinnitus is a presumptive disease, this evidence showing a continuity of symptomatology since service establishes the nexus requirement.  See 38 C.F.R. 
§ 3.303(b); Fountain, 27 Vet. App. at 271.  Accordingly, all material elements of the claim are in equipoise.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).

B. Upper Respiratory Disability

The Veteran avers that he has an upper respiratory disability due to an event in service.  Specifically, his nose was broken with a whiskey bottle during a fight in the barracks in Fort Steward, Georgia.  From this incident, he has had breathing problems and issues with his sinuses ever since.  See contentions listed on Form 9 Substantive Appeal.  The Veteran also submits, through his testimony, that his broken jaw may have also caused his breathing problems.

For the reasons that follow, the Board finds that service connection is not warranted.

The first element of service connection has been met as there is a confirmed upper respiratory disability of record.  In this regard, a November 2011 CT scan of the nose and jaw reveals paranasal sinus disease.  He also has a diagnosis of chronic rhinitis.  See January 2012 ENT Surgery Note; see also December 2011 VA Examination Report.

The second element of service connection - in-service incurrence - has also been met.  The Veteran's October 1982 service personnel records indicate that while he was on duty, he was in a fight and was punched in the nose by another person.  Dental service treatment records indicate that the Veteran was then immediately treated for his nasal fracture in service.  

Finally, a nexus between the current diagnosis and service is not otherwise established.  

The service treatment records show no diagnoses, symptoms, or treatment for a sinus condition, rhinitis, or any upper respiratory disorder.  Although he had a nasal fracture treated with surgery in service, in March 1983 (a few months prior to separation), the Veteran indicated on his dental medical history report that he was not seeing a medical doctor for anything nor was he taking any medicines or drugs.  The report listed his treatment and hospitalization in service for his broken jaw and broken nose.  However, the physician indicated that there was "no sequelae" from the surgeries.  Post service, there is no medical evidence of any upper respiratory condition until 2011, approximately 28 years after the year of separation from service, as this is confirmed by VA treatment records.

A VA progress note from November 2011 shows that the Veteran had very red nasal passageways and moderate enlarged turbinates.  He was prescribed Flunisolide and had a CT scan ordered.  A CT scan of the sinuses in November 2011 showed the presence of old nasal bone fractures and a deviated nasal septum along with paranasal sinus disease.  A January 2012 Surgery ENT Note indicates that the Veteran complained of some chronic nasal congestion.  He had a nasal steroid spray but admitted that he did not use it regularly.  Diagnostic studies showed septal deviation, but no evidence of any opacification or obstruction of the paranasal sinuses.  He was diagnosed with chronic rhinitis.

The Veteran reported to the December 2011 VA examiner that he could not breathe through this nose for the past 20 years and his head feels "stopped up."  He also reported that he had a history of sneezing for several years without watery eyes and a runny nose and he has not had any treatment for it either prescribed or over-the-counter before he sought VA treatment.  While the previous diagnoses of the rhinitis and the sinus condition were noted, the December 2011 VA examiner did not observe any current chronic sinusitis, chronic rhinitis, or any other upper respiratory condition upon examination.  During the "respiratory conditions" portion of the examination, the Veteran reported that in the past 4 to 5 years, he has noted problems with difficulty with breathing in that he felt he was not getting enough air through his mouth to his lungs.  About 2 years ago, he found that he could not walk a mile before he would experience dyspnea and presently he felt that he can only walk about a quarter of a mile before getting short-winded.  He reported wheezing for the past 1.5 years.  His smoking history was one pack per day since he was 16 years old.  

The December 2011 examiner considered the Veteran's service history, medical history, self-reported symptoms, and provided a medical opinion.  He opined that the Veteran's present sinus condition was less likely than not due to the broken nose injury from service.  He reasoned, "The veteran's sinus problems have just surfaced on November 2011.  Until that time there are no VA records or private sector clinic visits indicating that the veteran was being treated for any sinus problems.  Had the broken nose injury been problematic he would have had problems with his sinuses during and after he left the service on a persistent or recurring basis.  However this was not the case."  

He also provided an opinion that the Veteran's breathing condition was less likely than not caused or a result of a sinus condition.  The reasoning was "This veteran does refer to this particular breathing issue as when he inhales, he is not able to get enough air into his lungs.  However this veteran has no respiratory problems giving rise to breathing issues that have been treated while in the military in the private sector or currently in the VA system.  The sinus and nasal conditions he is relaying do not give rise to lung ailments.  Rather they are localized processes.  Most likely the veteran's breathing stems from his chronic cigarette smoking."

As mentioned, the Veteran has provided lay statements in support of his claim of chronicity.  He testified that he has experienced breathing problems since service as a result of his fractured nose.  He has not, however, provided any medical evidence supporting his statements.

On review, the Board finds that the December 2011 VA examiner's opinion is the most probative in terms of addressing the nexus element, despite the fact that the opinion itself is not perfect.  The Board notes that the questions posed to the examiner did not include the "aggravation" prompt, and the second question was worded poorly to him in that it asked if a breathing question was due to a sinus problem.  However, the Board finds that the opinion, when read as a whole, still stand adequate.

A medical opinion is adequate if it "sufficiently inform[s] the Board of the medical expert's judgment on a medical question and the essential rationale for that opinion." The examiner need not discuss each piece of favorable evidence in the record.  Likewise, an examination report is not nonprobative simply because it does not "explicitly lay out the examiner's journey from the facts to a conclusion."  Rather, the examination report "must be read as a whole" to determine the examiner's rationale.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  However, a medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The December 2011 VA examiner's opinion ultimately rests on his understanding of the Veteran's complete history, his accounting for the Veteran's symptoms, and his application of known medical principles concerning respiratory disorders.  As he explained, "[t]he sinus and nasal conditions [the Veteran] is relaying do not give rise to lung ailments.  Rather they are localized processes.  Most likely the veteran's breathing stems from his chronic cigarette smoking."  Even without using words such as "aggravation" this examiner explained the etiology of the Veteran's upper respiratory problems and ruled out why it would not be due to anything in service, to include his service-connected nasal fracture.  See Monzingo, 26 Vet. App. at 107 (if a medical opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains).  Thus, the opinion, when read as a whole, addresses both direction and secondary service connection.

The Board has considered the Veteran's written statements and testimony regarding his upper respiratory symptomatology.  However, the Veteran and his wife, as lay persons, have not established the competence needed to rebut the more probative medical opinion.  See Jandreau, 492 F.3d 1376-77; Fountain, 27 Vet. App. at 274-75; Monzingo, 26 Vet. App. at 106.  As such, their statements are not adequate to undermine the more probative evidence showing that his condition most likely results from smoking, nor is this lay testimony otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his current condition and service.  See Fountain, 27 Vet. App. at 274-75.

In sum, the evidence of record is consistent and supportive of the December 2011 VA examiner's opinion.  There is no etiological connection of record concerning the Veteran's respiratory conditions and service nor is there a connection between the respiratory conditions and his service-connected nasal bone fracture residuals.  The Board points out that the Veteran is already in receipt of service connection under a diagnostic code that contemplates a deviated septum.  To the extent he believes his disability is worsening, the Board has referred the matter to the AOJ herein (see Introduction).

For these reasons, the preponderance of the evidence is against the claim as the evidence is not at least in equipoise on all material elements of the claim, particularly the nexus element.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for an upper respiratory disability, to include as secondary to service-connected nasal bone fracture residuals.



ORDER

Service connection for tinnitus is granted.

Service connection for an upper respiratory disability (claimed as breathing problems), to include as secondary to service-connected nasal bone fracture residuals, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


